Citation Nr: 1145920	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  05-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to benefits under 38 U.S.C. § 1151 for additional disability, claimed as numbness and weakness of the right hand and arm, as a result of Department of Veterans Affairs (VA) surgical treatment in July 2004.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, a hearing was held at the RO before the undersigned Veterans Law Judge (VLJ).  In November 2007, the Board remanded this case for additional development.  In August 2008, the Board denied entitlement to the benefits sought.  

In July 2009, the parties filed a Joint Motion for Remand.  By Order dated July 13, 2009, the motion was granted and the matter was remanded for compliance with the instructions in the joint motion.  As directed by the July 2009 Order and Joint Motion for Remand, the Board remanded the claim in September 2009 for additional development.  

In February 2011 the claim was once again remanded for further development, particularly to attempt to obtain a SF-522 and signed consent form related to the July 2004 right thoracotomy in accordance with the Board's prior instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders ").  That development has been substantially completed.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

In August 2011 this matter was last before the Board, at which time it was remanded to obtain VA treatment records dated from November 30, 2004, and on.  That development was completed.  Id.  




FINDINGS OF FACT

1.  The Veteran underwent a right thoracotomy at a VA medical center (VAMC) in July 2004 and the currently diagnosed chronic brachial plexopathy, causing numbness, weakness and pain in the right upper extremity, is most likely due to this procedure.

2.  The evidence is at least to equipoise that the July 2004 surgical treatment was provided without the Veteran's informed consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C. § 1151 for additional disability, claimed as numbness and weakness of the right hand and arm, as a result of VA surgical treatment in July 2004, have been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2007); 38 C.F.R. § 3.361, 17.32 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time in regard to those aspects of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  Any issues involving downstream elements can be addressed following the Board's grant of the present claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, compensated work therapy, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Under 38 U.S.C.A. § 1151, there must be a showing of carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on part of VA or evidence of an event not reasonably foreseeable in order to establish entitlement to compensation.

To establish causation, the evidence must show that VA's hospital care, medical or surgical treatment, or examination resulted in additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 361(c)(1).

Such VA treatment cannot cause the continuance or natural progress of a disease or injury for which such care was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there must be evidence showing either that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or that VA furnished treatment without the informed consent of the veteran and his representative in compliance with 38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express or implied as specified under 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Along these lines, the Court has held that it cannot be presumed that a complication was not discussed because it was not recorded.  See Halcomb v. Shinseki, 23 Vet. App. 234, 241 (2009).  That is, a VA consent form without listing a possible complication is not negligence per se.  Id. at 239-41.

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011). 

In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) require the use of sedation; (ii) require anesthesia or narcotic analgesia; (iii) are considered to produce significant discomfort to the patient; (iv) have a significant risk of complication or morbidity; (v) require injections of any substance into a joint space or body cavity; or (vi) involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be filed in the patient's health record.  38 C.F.R. § 17.32(d) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Veteran contends that he has numbness and weakness of the right hand and arm as a result of a right thoracotomy performed by VA in July 2004.  He has related having no recollection of having been informed of the risks associated with this procedure.  A review of the operative report associated with this procedure notes that the Veteran was placed under general endotracheal anesthesia during the surgery.

At the May 2007 hearing, the Veteran reported pain and loss of strength following the thoracotomy.  He testified that the surgery was not necessary and that he was not made aware of any complications before the surgery.  VA records confirm the Veteran underwent a right thoracotomy in July 2004.  He reported weakness, pain, and numbness of the right hand and arm following surgery and complaints continue to date.

The Veteran underwent a VA examination in April 2008.  The examiner stated the claims file was reviewed in detail, to include the remand and extensive Central Texas Health Care System records regarding the right thoracotomy and the following symptoms and findings of right upper extremity pain, numbness, and weakness.  The examiner summarized the evidence of record pertaining to the surgery and subsequent complaints.  On physical examination, the musculature of the forearm, upper arm, and intrinsic musculature was symmetrical and normal by actual measurement.  The right hand grip strength compared to the left was also normal and symmetric.  Motor power was normal.  Reflexes were normal and sensation was intact.  The Veteran was able to button and unbutton his shirt independently and write his name with his right hand in smooth, legible penmanship.  There was a localized area of tenderness along the medial right elbow.

The examiner indicated the records clearly showed that the symptoms of right upper extremity numbness, dysfunction and pain had their onset in the post-operative period.  The dysfunction had persisted for several years with gradual improvement. He indicated the diagnosis was fairly clear - brachial plexopathy.  He noted that for the right thoracotomy procedure, the body positioning would include raising the right arm, with support in an abducted position for the period of the procedure and that a right brachial plexopathy was a reasonably encountered, although untoward complication of the procedure, even when protective measures were taken to avoid this.  He further stated that the occurrence of the adverse outcome does not imply or prove any negligence or fault on the part of caregivers and that the medical records did not show any evidence of lack of care, improper care, lack of skill, or any other instance of fault on the part of VA.

As discussed, entitlement to compensation under section 1151 cannot be established unless certain causation requirements are met.  See 38 C.F.R. § 3.361(c), (d) (2011). The VA examiner stated that the chronic brachial plexopathy, which is incompletely resolved, was most likely due to or a result of the July 2004 right thoracotomy procedure.  Additional disability, in and of itself, however, is not sufficient to establish entitlement to compensation.  In considering whether the VA exercised the appropriate degree of care, the examiner stated there was no evidence of fault or negligence on the part of the VA in the Veteran's care or in the procedure at that time.

For these reasons, the Board does not find that VA failed to exercise the appropriate degree of care, despite the fact that the Veteran developed additional disability as the result of the July 2004 surgery.  The evidence also does not show that the additional disability was an event not reasonably foreseeable.  The VA examiner stated that the particular complication was foreseeable and was not an unexpected complication of the body positioning needed to perform the procedure.  However, the inquiry does not end there as resolution of this claim centers largely on whether the Veteran provided adequate informed consent.

In this regard, the Board notes that a review of the record reveals that VA has sought to obtain, on several occasions, the original consent forms related to the July 2004 right thoracotomy, i.e. a form SF 522.  It has been unsuccessful in its efforts and the only such document pertaining to consent for this procedure is a June 21, 2004, "Documentation of Counseling for Procedure/Treatment" from the Central Texas Healthcare System (HCS) in Temple, TX, which is a printout of an electronic record.  

The June 21, 2004, document contains no signature (or anything that could be reasonably be construed as one), either from the Veteran or a VA employee.  It notes, generally, that the aspects of the procedure/treatment, the indications, risks, benefits and alternatives were discussed in language understood to the Veteran.  Significantly, the document reflects the date and time that "verbal" consent was given.  The document specifically pertained to a right thoracotomy and central line placement.

In resolving all doubt in the Veteran's favor and in light of the fact that there appears no signature on the sole document pertaining to informed consent for the July 2004 right thoracotomy, the claim is granted.  As outlined above, the Veteran's July 2004 procedure clearly required anesthesia and in such cases signature consent is specifically required.  38 C.F.R. § 17.32(d).  Because a signature is flatly required in such a situation, the Board cannot conclude that the absence of a signature constitutes a minor deviation from VA's consent requirements.  38 C.F.R. § 3.361(d)(1)(ii).  Although the apparently unavailable SF 522 may have indeed been signed by the Veteran, in the absence of any proof thereof, the Board cannot conclude that signature consent was obtained.  In this regard, the Board finds it particularly significant that the June 21, 2004, document makes reference to verbal consent having been obtained with no accompanying indication that a signature was also obtained.  Certainly, the Board has considered the presumption of regularity; however, the failure of VA to file a signed consent form with the Veteran's health record weighs against the application thereof.  See Ashley v. Derwinski, 2 Vet. App. 62, 66 (1992) (providing that "the presumption [of official regularity] operates in reverse.  If [the action] appears irregular, it is irregular, and the burden shifts to the proponent to show the contrary" (quoting United States v. Roses Inc., 706 F.2d 1563, 1567 (Fed.Cir.1983))).   Thus, the claim is granted.  Gilbert, supra.  


ORDER

Entitlement to benefits under 38 U.S.C. § 1151 for numbness and weakness of the right hand and arm, as a result of VA surgical treatment in July 2004, is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


